Exhibit 10.7

 



SALARY DEFERRAL AGREEMENT

This Salary Deferral Agreement (the “Agreement”) is entered into as of this 24th
day of June, 2013 by and among Davi Luxury Brand Group, Inc., a Nevada
corporation (the "Company"), and Parrish Medley (the "Executive").

WHEREAS:

A.                 As of the date hereof, the Company owes the Executive $72,000
in accrued but unpaid wages and salary (“Unpaid Salary”).

B.                 Due to its current financial condition, it is in the best
interests of the Company to defer the payment of the Unpaid Salary.

C.                 The Executive is willing to defer payment of the Unpaid
Salary in exchange for receiving a stock option to purchase 720,000 shares of
the Company’s common stock.

NOW THEREFORE, for and in consideration of the premises, covenants and
obligations contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and the
Executive hereby agree as follows:

1.GRANT OF OPTION.

(a)                The Company hereby grants to the Executive a non-qualified
option (the “Option”) to purchase 720,000 shares of the Company’s common stock
(the “Shares”). The form of the Option agreement is attached hereto as Exhibit
A. The option shall be exercisable at any time prior to September 30, 2015, and
have an exercise price (the “Exercise Price”) equal to $0.10 per share (the
closing price of the common stock on the date of this Agreement as reported by
the OTC Bulletin Board). The foregoing $0.10 per share option exercise price
shall be adjusted hereafter for stock splits, stock combinations or similar
events.

(b)               The Option or any portion thereof may be exercised by the
Executive paying the purchase price of any shares with respect to which the
Options are being exercised by cash, certified check, bank draft or postal or
express money order. With the approval of the Company’s Board of Directors,
before the Option is exercised, (i) all or a portion of the Exercise Price may
be paid by the Executive by delivery of shares of Common Stock owned by the
Executive having an aggregate fair market value (as of the date of exercise)
that is equal to the amount of cash that would otherwise be required; and (ii)
the Executive may pay the Exercise Price by authorizing a third party to sell
shares of stock (or a sufficient portion of the shares) acquired upon exercise
of the Option and remit to the Company a sufficient portion of the sale proceeds
to pay the entire Exercise Price and any tax withholding resulting from such
exercise, or (iii) the Executive may request that any amounts then owed to the
Executive by the Company, including without limitation the Unpaid Salary, be
applied to, and offset as payment the Exercise Price.

2.                  PAYMENT OF SALARY

(a)                The Company hereby acknowledges and agrees that it owes the
Executive the full amount of the Unpaid Salary ($72,000). The Company hereby
agrees to repay, in full, the Unpaid Salary in cash, in one or more payments, by
no later than September 30, 2015. The Company shall have the right to repay some
or all of the Unpaid Salary at any time, or from time to time, provided that the
Company shall give the Executive no less than three business day’s written
notice of its irrevocable intention to make such a payment. The Executive shall
have the right to exercise his Option during the three-day notification period.

(b)               In consideration for the Option, the Executive hereby agrees
to refrain from demanding payment of the Unpaid Salary until September 30, 2015.



1

 

3.                  THE EXECUTIVE’S REPRESENTATIONS AND WARRANTIES.

The Executive represents and warrants that:

(a)                Investment Purpose. In the event that the Executive exercises
the Option, he will acquire the Shares for its own account for investment only
and not with a view towards, or for resale in connection with, the public sale
or distribution thereof, except pursuant to sales registered or exempted under
the Securities Act of 1933, as amended.

(b)               Information. The Executive understands that an investment in
the Shares of the Company involves a high degree of risk. The Executive has
sought such accounting, legal and tax advice as he deems necessary to make an
informed decision regarding the exercise of the Option into Shares.

4.                  THE COMPANY’S REPRESENTATIONS AND WARRANTIES.

(a)                Corporate Power. The Company has all requisite legal and
corporate power and authority to execute and deliver this Agreement, to grant
the Option, and to sell and issue Shares under the Option.

(b)               Authorization. All corporate action on the part of the Company
necessary for the authorization, execution, delivery and performance of this
Agreement by the Company, including the authorization, sale, issuance and
delivery of the Shares, has been taken. This Agreement constitutes a valid and
binding obligations of the Company, enforceable in accordance with its terms,
subject to laws of general application relating to bankruptcy, insolvency and
the relief of debtors and rules of law governing specific performance,
injunctive relief or other equitable remedies.

5.                  MISCELLANEOUS.

(a)                Amendment. This Agreement may be amended only in writing as
agreed to by all parties hereto.

(b)               Binding Effect. This Agreement shall be binding upon the
parties hereto and inure to the benefit of the parties, their respective heirs,
administrators, executors, successors and assigns.

(c)                Applicable Law. This Agreement shall be construed and
governed by the laws of the State of California.

IN WITNESS WHEREOF, the Executive and the Company have caused this Salary
Deferral Agreement to be duly executed as of the date first written above.

THE COMPANY:

DAVI LUXURY BRAND GROUP, INC.

 

By: /s/ Parrish Medley

Name: Parrish Medley

Its: President

THE EXECUTIVE:

 

By: /s/ Parrish Medley

Parrish Medley



2

 



SALARY DEFERRAL AGREEMENT WAIVER

Reference is hereby made to that certain Salary Deferral Agreement (the
“Agreement”), entered into as of June 24, 2013, by undersigned and Davi Luxury
Brand Group, Inc., a Nevada corporation (the "Company"). Effective as of June
30, 2013, I, Parrish Medley, do hereby irrevocably and forever waive and
relinquish any right that I may have had to exercise the Option (as defined in
the Agreement) by any of the means specified in subparagraph 1(b)(iii) of the
Agreement.

 

/s/ Parrish Medley
Parrish Medley



3

 

